Order, Supreme Court, Westchester County (Harold L. Wood, J.), entered April 27, 1989, which, inter alia, vacated a prior order of the court granting defendants’ cross motions to dismiss the action for want of prosecution and granted de novo reconsideration of the original cross motions, unanimously affirmed, without costs.
Order of said court and Justice also entered April 27, 1989, which, inter alia, conditionally granted plaintiffs’ motion to strike defendants’ demand to resume prosecution and file a note of issue and conditionally denied defendants’ cross motions to dismiss the action, unanimously affirmed, without costs.
In this infant’s medical malpractice action, it was not an improvident exercise of discretion for the Supreme Court to have granted plaintiffs’ timely motion for reargument, vacated its prior order granting defendants’ cross motions for dismissal pursuant to CPLR 3216, and substituted in its place a conditional denial of those cross motions (see, 4 Weinstein-Korn-Miller, NY Civ Prac ¶ 3216.12). The terms imposed by *449the court require expeditious completion of all pretrial proceedings by plaintiffs and are intended to achieve a prompt resolution of the action on the merits. Concur—Sullivan, J. P., Rosenberger, Asch and Rubin, JJ.